Citation Nr: 1302243	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2012 rating decisions by the RO.

The Veteran also an initiated appeal of the portions of the June 2007 rating decision that denied service connection for residuals of malaria and a right shoulder disorder.  A May 2009 rating decision granted service connection for a right shoulder disorder, therefore no appeal is pending.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Thereafter, the Veteran's June 2009 substantive appeal limited the appeal to the initial rating for PTSD.  Since the Veteran did not perfect an appeal of denial of service connection for residuals of malaria, the decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  

In a November 2009 rating decision, the RO granted service connection for residuals of a traumatic brain injury (TBI).  The Veteran filed a timely notice of disagreement (NOD) with the initial rating and the RO issued a statement of the case (SOC) on the matter in February 2011.  Since the record shows that the Veteran did not perfect an appeal of this issue within the prescribed period of time, set forth in 38 C.F.R. § 20.302 (2012), the matter is not before the Board for consideration.

In May 2011, the RO received the Veteran's application to reopen a claim of  service connection for residuals of malaria, which was denied by the RO in a January 2012 rating decision.  In October 2012, the Veteran testified at a local Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.  During the October 2012 hearing, the Veteran provided testimony regarding this issue and his desire to pursue the claim of service connection.  

Review of the record indicates that the Veteran has not filed an NOD as to the denial of reopening the malaria claim, which is a jurisdictional prerequisite for the Board to review the claim. See Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran's October 2012 testimony does not serve as an NOD. Compare Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of disagreement at VA RO hearing, when reduced to writing by hearing transcript, meets requirement that Notice of Disagreement be in writing as of date of certification of transcript) and Beyrle v. Brown, 9 Vet. App. 24 (1996) ((holding that a Veteran's hearing testimony before the Board does not meet the requirements for an NOD because such testimony (even if given within the one-year NOD filing period)) was taken before the Board and not the RO and it did not serve to trigger or initiate appellate review of the claim or claims decided). 

If the Veteran desires to re-submit another petition to reopen his claim of service connection for the residuals of malaria, he should contact the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher initial rating for PTSD.  Six years have passed since he last had an examination regarding his PTSD.  A comparison between the symptoms reported in January 2007 and those reported during the October 2012 hearing indicates there may have been a worsening of his disability.  Given the lengthy period of time since the last examination and the possibility of a worsening of the disability, a new examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (2012) (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The record shows that the Veteran receives individual and group counseling at the Coastal Plains Community Center and that he submitted a consent form that allows VA to obtain these treatment records.  Two statements were submitted by Coastal Plains Community Center regarding the Veteran's treatment; however, copies of the treatment records were not submitted or sought.  While the statements include some information about the disability, copies of the treatment records are a better source of information and provide a more complete picture of the Veteran's PTSD.  Consequently, these records must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his PTSD that may not have been previously sought and received by VA.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.   

(b) Use the authorization and consent form that is of record for Coastal Plains Community Center to obtain copies of these treatment records.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise, for the purpose of adjudicating his claim for an initial rating in excess of 30 percent for PTSD.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners.  The examiner must acknowledge receipt and review of the claims folder to include any evidence associated with the claims file as a result of this remand.

(b) The examiner will include the following as part of his or her examination:

* Report all of the Veteran's complaints associated with his PTSD.

* Conduct a mental status examination and provide all relevant findings.

* Assign a global assessment of functioning (GAF) score and provide a fully reasoned explanation for the score assigned.

* Provide findings as to the impact of the Veteran's PTSD on his ordinary activities of daily life, his activities of daily living (ADLs), and his social and occupational functioning.

* In all conclusions, identify and explain the medical basis or bases, with identification of the evidence of record.

3.  The RO must then readjudicate the Veteran's claim for an initial higher rating for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental SOC (SSOC) that sets forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


